                Case 2:19-cv-02113-JAD-NJK Document 6 Filed 04/29/20 Page 1 of 3



 1                                   UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA
 3
                                                                 Case No.: 2:19-cv-02113-JAD-NJK
 4 Annmarie Bishop,
 5                       Plaintiff
                                                                   Order Adopting Report and
 6 v.                                                          Recommendation, Dismissing Action,
                                                                       and Closing Case
 7 Mountain View Hospital,
 8                       Defendant                                           [ECF No. 5]

 9
10              On December 11, 2019, the court found that plaintiff Annmarie Bishop’s application to
11 proceed in forma pauperis was incomplete and gave her until January 21, 2020, to file a new
12 application or pay the full $400 filing fee. 1 Bishop was warned that her failure to do so could
13 result in the dismissal of this case. 2 Bishop did not pay the fee or file a new application, and the
14 magistrate judge now recommends that I dismiss her case. 3 The deadline for objections to that
15 report and recommendation passed without any filing from Bishop, and “no review is required of
16 a magistrate judge’s report and recommendation unless objections are filed.” 4
17              District courts have the inherent power to control their dockets and “[i]n the exercise of
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A
19 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
20
21
22
     1
23       ECF No. 3.
     2
24       Id. at 4.
25   3
         See ECF No. 5.
26   4
     Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
   U.S.
27 5    140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
28
                                                  1
               Case 2:19-cv-02113-JAD-NJK Document 6 Filed 04/29/20 Page 2 of 3



 1 court order, or failure to comply with local rules. 6 In determining whether to dismiss an action
 2 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 7
 6            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 7 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The
 8 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a
 9 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
10 ordered by the court or prosecuting an action. 8 A court’s warning to a party that its failure to
11 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of
12 alternatives” requirement, 9 and that warning was given here. 10 The fourth factor—the public
13 policy favoring disposition of cases on their merits—is greatly outweighed by the factors
14 favoring dismissal.
15            Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY
16 ORDERED that the Report and Recommendation [ECF No. 5] is ADOPTED, and this case is
17 DISMISSED for failure to pay the filing fee or a new IFP application as directed by the court.
18
     6
19   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
20 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     7
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     8
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     9
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     10
28        ECF No. 3.
                                                         2
           Case 2:19-cv-02113-JAD-NJK Document 6 Filed 04/29/20 Page 3 of 3



 1 The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3                                              _________________________________
 4                                              U.S. District Judge Jennifer A. Dorsey
                                                Dated: April 29, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
